Exhibit 10.58

Execution Copy

First Amendment

to the

Electronic Arts Inc. Deferred Compensation Plan,

As Amended and Restated as of January 1, 2005

WHEREAS, Electronic Arts Inc. (the “Company”) sponsors the Electronic Arts Inc.
Deferred Compensation Plan, As Amended and Restated as of January 1, 2005 (the
“Plan”); and

WHEREAS, the Company wishes to amend the provisions of the Plan relating to the
deferral of annual bonuses; and

WHEREAS, the Company reserves the right to amend the Plan pursuant to
Section 10.2 thereof;

NOW, THEREFORE, effective January 1, 2008, the Plan is amended as follows:

1.    The following provisions shall be added at the end of Section 3.1(a)
Annual Base Salary, Annual Bonus and Director Fees:

Effective for deferral elections made during any Plan Year commencing on or
after January 1, 2008, a Participant may elect to defer, as his or her Annual
Deferral Amount, Annual Base Salary and/or Director Fees in the following
minimum amount:

 

Deferral    Minimum Amount Annual Base Salary    $5,000 Director Fees    $5,000

If an election is made for less than such minimums or if no election is made,
the amount deferred shall be zero.

2.    The following provisions shall be added at the end of Section 3.2(a)
Annual Base Salary, Annual Bonus and Director Fees:

Effective for deferral elections made during any Plan Year commencing on or
after January 1, 2008, a Participant may elect to defer, as his or her Annual
Deferral Amount, Annual Base Salary and/or Director Fees up to the following
maximum percentages for each deferral elected:

 

Deferral    Maximum Percentage Annual Base Salary    75% Director Fees    100%

IN WITNESS WHEREOF, the Company has signed this First Amendment to the Plan as
of this 12th day of August, 2008.

Electronic Arts Inc.

By: /s/ John Andrews

Title: VP, HR Operations